Exhibit 10.2

 

Share Acquisition Agreement

June 25, 2020

 

 

Party A1: Guotao Deng

Party A2: Juan Wei

Party B: Shanghai Jianchi Supply Chain Co., Ltd

Party C: Shenzhen Huamucheng Trading Co., Ltd. (hereinafter referred to as
"target company")

 

Whereas:

1. Party A owns 100% equity of the target company in total. Party A1 Guotao Deng
owns 98% of the equity of the target company, and Party A2 Juan Wei owns 2% of
the equity of the target company. As of the date of signing this agreement, both
shareholders of Party A have legally owned completed rights of the company in
accordance with relevant laws, regulations and the articles of the Association.
  

2. Party A intends to transfer the target company to Party B by means of equity
transfer, and Party B agrees to accept the transfer. In accordance with Contract
Law of the People's Republic of China, Company Law of the People's Republic of
China and other relevant laws and regulations, both parties have reached the
following agreement on the equity transfer of the target company based on the
principle of equality and mutual benefit through friendly negotiation.   

 

Article I. Ownership Structure of the Target Company

The target company is a limited liability company, of which the legal
representative is Guotao Deng, with the registered capital of RMB 200,000. The
existing shareholders of the target company are Guotao Deng and Juan Wei. Party
A 1 Guotao Deng owns 98% of the equity of the target company, and Party A2 Juan
Wei owns 2% of the equity of the target company.

 

Article II. Target of Acquisition

The target of Party B's acquisition is 100% equity of the target company.   

 

Article III. Transfer Price

Both parties agree that party A1 Guotao Deng will transfer 98% equity of the
target company to Party B with the transfer price of RMB 5,000, and Party A2
Juan Wei will transfer 2% of the target company's equity to Party B with the
transfer price of RMB 500. Transfer price refers to the purchase price of the
transferred equity and all rights of shareholders' equity, including present and
potential rights and interests attached to the transferred equity, all movable
and real estate owned by the target company, tangible and intangible assets
(including various patent technologies, proprietary technologies, trademark
rights, trade secrets, etc.).   

 

Article IV. Equity Transfer

Party A shall complete the following matters:

4.1 Transfer the management right of the target company to Party B

4.2 Actively assist and cooperate with Party B in revising and signing the
relevant documents required for the equity transfer in accordance with relevant
laws, regulations and the articles of association, and jointly handle the
industrial and commercial change registration procedures of the target company

 





 



Article V. Party A's Commitment

In view of the following factors have an important impact on the determination
of the transfer price, party A must make the following commitment:

5.1 The equity of the target company held by Party A does not have any other
rights and defects.   

5.2 There is no guarantee in the ownership of assets of the target company.   

5.3 The target company has not provided any form of guarantee for any person.  

5.4 All legal procedures necessary for the transfer of equity have been
performed.   

5.5. There is no significant contingent liability.   

5.6 Ensure the stability of the production and operation order of the target
company before and after the acquisition.   

 

Article VI. Obligations of Party B

6.1 Party B shall pay the price to Party A in time according to Article III.   

6.2 Party B shall be responsible for urging the target company to timely go
through the approval procedures for the transfer of equity and other rights and
the industrial and commercial registration of changes.   

6.3 Party B shall timely issue relevant documents signed or issued by Party B to
complete the equity transfer.   

 

Article VII. Ownership of other rights

All rights of Party A relating to the target company and the actual or future
interests of Party B, including the rights that exist in reality and may be
realized in the future (including but not limited to the rights that may be
realized in the future in the contract signed with any third party) belong to
Party B.  

 



Article VIII. Liability for Breach of Contract

8.1 If Party A violates the promise of Article Ⅴ or has other breach of
contract, or due to the reasons existing before the acquisition, and Party B is
unable to achieve the purpose of acquisition, Party A shall unconditionally
refund the transfer money in full.   

8.2 In case of any other breach of contract by Party A which causes losses to
the target company or Party B, it shall bear the corresponding compensation
liability.   

8.3 If Party B fails to pay the transfer payment as agreed, it shall pay Party A
liquidated damages according to the loan interest rate of the people's Bank of
China for the same period.

 





 

  



Article IX. Applicable Law and Dispute Resolution

9.1 The relevant laws and regulations of the People's Republic of China shall
apply to the conclusion, effectiveness, interpretation, performance and dispute
settlement of the agreement. If any content of this agreement conflicts with
laws and regulations, the provisions of laws and regulations shall prevail.   

9.2 Any dispute related to or caused by this agreement shall be settled by both
parties through friendly negotiation. If the dispute cannot be settled through
negotiation, a lawsuit may be brought to the people's court with jurisdiction in
the place where the target company is located.   

 

Article X. Modification and Supplement of the Agreement

The matters not covered in this agreement shall be agreed by the parties through
a supplementary agreement. The supplementary agreement has the same legal effect
as this agreement.

 

Article XI. Effectiveness of the Agreement

11.1 This Agreement shall come into force on the date of signing by all parties.
  

11.2 This agreement is made in quadruplicate, one for each party, and the others
are kept in the target company.

 



Party A1:   Juan Wei   By: /s/ Juan Wei  

 



Party A2:   Guotao Deng   By: /s/ Guotao Deng  





 

Party B:   Shanghai Jianchi Supply Chain Co., Ltd   By: /s/ Zhiping Chen   Name:
Zhiping Chen   Title: Legal Representative  

 



Party C:   Shenzhen Huamucheng Trading Co., Ltd.   By: /s/ Yazhou Yang   Name:
Yazhou Yang   Title: Legal Representative  

 



 

 





